YXIHEA~%OPNEY               GENERAL.
                         OX? TEXAS

PRICEDANIEL
ATTORNEY
      GENERAL
                                  biay 24, 1948

       Hon, Graham BPuce               Opinion No. V-585
       County AttoPneg
       Omnge County                    Rae: Tire llmitatlon,   ii
       Orange p Texas                       any9 befoPe an elec-
                                            tion to incoPpoPate a
                                            school a~stPic?t My
                                            follow an dlection
                                            which abolished an
                                            fndependent school
                                            aistpict *
       Dear Sips
                   We pefep to youp le%teP which peade In sub-
       stance   as follows “,
                   On MaPch 20, 1948, fn the Brfdge
            city Independent School Dfstaict-of
            Wang8 r;ountg an election    wa8 h8Pd w-
            dsr Article   2767, Pesultfng in a uJoP-
            ltg favoring the abolishmen% of the In-
            dependent DfstPict,    A petftion  has been
            presented to the Cotq~ty Yudge 0% OPange
            County in pPoper POP8 requesting an elee-
            tion to i&ooP)oPate said distP%ot aondep
            Article   2757 0
                   Questions   After ,an independent
            school distpiot    has been aboU:shed un-
            d8P ktlcle     2767, 9s there any time Ii-
            aitation   befoP   an election  can be had
            to IncoPpoPate under k%fole      2757?
                   Ue assu8e for puPposes of this opinion that
        the teppitopy forae~ly compPi3ing the B~Ulge Gftq &x&e-
        pendent School Dlat~fet fa now cOn%ain8d in an 6xi~tlq
       xomon school Metrlct       and, as suohl fe a aonoa Us-
        tPlct authopiebd   to IncixpoPate  m~dep ktfcle  27579
                  APticle 2767, Ve~non”o CIvIp Itrtute,,   )Po-
       vides for the call     wad holding of eleQ%ions Sor the
       abolishment or an 12 spended% school distPiet.     APtic1e
       2757 pPovldes.foP  the calling  and holding of elections
Hon.   GPahm Bruce, page 2     b-585)



for the incorporation    of a comon school district      oen-
taining aeven hundred inhabitants      or mom. fkithsr      of
thoss statutes,   mer sag otlw, attempts %a fix any p8r-
iod of time to lmterv6ne between elections      to abolish,
eleotions  to Incorporate,   op elections   to lncorpqrlte
after a nllectlon   to abolish has suaoessfully     carfled
O)lrlen O-2572,
          Thbrefere,  after an iBdep6RdeB% sohoel dis*
trlct has been abeliahed under &ticle.   2767$ tbme his
no tine Limitation before an election  oati be kad %e i8-
oeqorrte  under the provisioxw of Article   2757.


             After an independent 8chool cLis%rict
       had been abolished un&@ Aptiale 2767, Vb
       cl? se, there IB DO tire liti%a%lOn bsfwe
       an electlen  can be hrd to incorperate  um-
       p    the p~ovlsiona of &Mole    27579 V, ,C.
         0
                                        YouPr VSPJ tPulJ#